Citation Nr: 0127670	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability due to service-connected 
disabilities was denied.  

At the September 2001 Travel Board hearing the veteran 
testified that he wanted to reopen his claim of service-
connection for a back disability secondary to his service-
connected bilateral pes planus.  This issue is referred to 
the RO for consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for anxiety neurosis 
rated as 70 percent disabling and bilateral pes planus rated 
as 50 percent disabling.

2.  The medical evidence shows that the veteran's service-
connected disabilities cause severe functional impairment.  

3.  The veteran has not worked since 1975.  

4.  The veteran's service-connected anxiety neurosis and 
bilateral pes planus precludes him from engaging in some form 
of substantially gainful employment which is available in the 
national economy, and which is consistent with his 
occupational experience.



CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. §§  1155, 5103A and 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19 (2001).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's service-connected anxiety neurosis is rated as 
70 percent disabling and his bilateral pes planus is rated as 
50 percent disabling.  At issue is whether the veteran's 
service-connected anxiety neurosis and bilateral pes planus, 
without consideration of any of his nonservice-connected 
disabilities, precludes all forms of substantially gainful 
employment in the national economy which are consistent with 
his education and occupational experience and which would 
afford a living wage.  As the veteran's anxiety neurosis is 
evaluated as 70 percent disabling and his bilateral pes 
planus is rated as 50 percent disabling, the veteran meets 
the minimum schedular requirements for TDIU, and may be 
granted TDIU if it is determined that his anxiety neurosis 
and bilateral pes planus render him unemployable.  See 
38 C.F.R. § 4.16(a) (20001).  Upon its review of the history 
of the veteran's service-connected anxiety neurosis and 
bilateral pes planus, the Board is persuaded that the current 
evidence warrants a conclusion that these disabilities 
preclude him from engaging in substantially gainful 
employment, and that he is totally disabled due to these 
disabilities.  

In a June 1987 VA field examination report that the examiner 
stated that the veteran had multiple limitations that 
preclude his working at any job for which he could be 
trained.  The field examiner indicated that the veteran's 
service-connected disability (at that time he was service-
connected for bilateral pes planus only) materially 
contributed to an employment handicap and when combined with 
his nonservice-connected disabilities he had a serious 
employment handicap.  The field examiner asserted that the 
veteran was so disabled that he was not feasible for 
vocational rehabilitation training and found him to be 
permanently infeasible.  The examination report shows that 
the veteran has no more than a sixth grade education.  

At the September 2001 Travel Board hearing the veteran 
testified that he last worked in July 1975 as an insurance 
salesman.  He stated that he applied for several jobs but no 
one would hire him.  The veteran indicated that the VA 
attempted to find him a job but could not find anything that 
he could do.  He even tried to join the regular army again in 
2001 but was refused due to his service records.  

The February 2001 VA feet examiner believed that the 
veteran's bilateral foot condition caused him severe 
functional disability.  The examiner wrote that the veteran 
had apparently not been able to work since 1975 because of 
limited weight bearing status.  Any weight bearing activity 
would likely cause increase functional disability.  The 
veteran would get flare-ups of swelling, pain, decreased 
range of motion and increased weakness of both feet with 
weight bearing activity.  The mental disorders examiner 
indicated that based on the veteran's clinical presentation 
and review of the available background information he was 
impaired industrially.  

Based on the foregoing, the Board concludes that the veteran 
is unemployable due to his service-connected disabilities and 
that the evidence shows that the veteran's service-connected 
anxiety neurosis and bilateral pes planus precludes him from 
engaging in substantial gainful employment.  

The veteran has requested an examination but given that this 
is a complete grant of the benefit sought on appeal, an 
examination is not needed.  Further, the Board finds that VA 
has satisfied its duties to notify and to assist the veteran 
in this case pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
and implementing regulations.  


ORDER

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

